160 Cal. App. 3d 1011 (1984)
207 Cal. Rptr. 78
KAREN CREIGHTON et al., Plaintiffs and Respondents,
v.
CITY OF SANTA MONICA, et al., Defendants and Appellants; SANTA MONICA RENT CONTROL BOARD, Real Party in Interest and Appellant.
Docket No. B003559.
Court of Appeals of California, Second District, Division Two.
October 12, 1984.
*1013 COUNSEL
Robert M. Myers, City Attorney, Stephen S. Stark, Assistant City Attorney, Karl M. Manheim and Martin T. Tachiki, Deputy City Attorneys, for Defendants and Appellants.
Michael Heumann, Stephen P. Wiman, Marsha Jones Moutrie, Joel Martin Levy and Barbara O'Hearn for Real Party in Interest and Appellant.
*1014 Stacey & Jones, Sherman Stacey, David M. Shell and Craig Mordoh for Plaintiffs and Respondents.
OPINION
COMPTON, Acting P.J.
In April 1979, the Santa Monica City electorate amended its city charter by initiative measure establishing a comprehensive system of controls on residential rents. To administer this system the amendment provided for the creation of a permanent rent control board (Board), consisting of five popularly elected commissioners, with the authority to regulate maximum rents and to issue permits for the removal of rental units from the rental housing market. The new charter provision specifically empowered the Board to "hire and pay necessary staff" (Santa Monica City Charter, art. XVIII, § 1803(f)(6)) and to "finance its reasonable and necessary expenses by charging landlords annual registration fees." (Santa Monica City Charter (Charter), art. XVIII, § 1803(n).) By a series of subsequently enacted ordinances, the Santa Monica City Council affirmed the authority of the Board to determine its financial and personnel policies. As a result, since 1979, the Board has adopted its own budget and retained the services of eight staff attorneys to represent it in well over three hundred cases.
Some four years later, in November 1983, plaintiffs instituted a taxpayers action[1] against defendants City of Santa Monica (City), various municipal officers, and the Board, as real party in interest, challenging the Board's legal authority to formulate its own budget and hire an independent legal staff. Plaintiffs' generally contended that there had been an illegal expenditure of public funds and an unlawful delegation by the City attorney of his official duties. The superior court, ruling in favor of plaintiffs, enjoined the Board from continuing to adopt its own budget and directed the City attorney to begin representing the Board in all legal matters. Defendants and real party in interest appeal, arguing that the trial court exceeded its jurisdiction by deciding a purely legislative matter and erroneously ignored the intent of the electorate in interpreting the City Charter. We agree and therefore reverse the judgment.[2]
*1015 The City is a municipal corporation organized under the laws and Constitution of the State of California and freeholders' charter adopted November 5, 1946, under sections 3 and 5 of article XI of the state Constitution. The Charter itself establishes a "Council-Manager" form of government, under which the City Council is vested with all powers of the city except as limited by the Charter and the state Constitution. The Council may confer additional powers on other charter agencies, but may not take away powers specifically conferred by the Charter. The City Manager is designated the chief executive officer and head of the administrative branch of the city government, responsible to the Council for the proper administration of all affairs of the City.
The Charter further establishes a general budgetary process under which the City Manager is to prepare and transmit to the Council a proposed budget based on estimates of revenue and expenditures received from each of the various City departments. The Council is then to consider the proposed budget, make appropriate revisions and, following public hearing, adopt a budget.
The adoption of the budget is, of course, the primary tool by which the City Council translates policy into action. The Council projects revenues and determines levels of fees and taxes. It appropriates funds for mandatory costs, basic City services, and discretionary programs. It authorizes expenditures for personnel, ordinary expenses, and capital improvements desired in the forthcoming fiscal year. Each agency and department is therefore required to submit a detailed work program delineating its goals, specific objectives, and other miscellaneous budget items necessary to carry out its mission.
Following adoption of the budget, the City controller audits requests for expenditures by the city departments to insure that funds have been appropriated. The City treasurer may then issue warrants on City accounts.
The City attorney, who serves at the pleasure of the Council and is subject to its control, generally conducts the legal business of the City. The holder of this office is responsible for giving legal advice and making tactical decisions in all litigation matters. The Council, however, retains the authority for making final decisions as to the prosecution, settlement, or appeal of all civil cases involving the City.
Article X of the Charter provides for the establishment of certain specific boards and commissions, whose members are appointed by the Council. Other appointed City departments have been established by ordinance. Pursuant to article XIII of the Charter, the Council may confer additional duties *1016 upon a commission or board established under the Charter, but may not detract from the Charter-prescribed functions of officers and agencies. None of these appointed agencies possess the authority to impose fees, adopt budgets, hire staff, or sue and be sued. The City attorney furnishes legal advice and representation to these agencies.
At the heart of the controversy in the instant case is the Santa Monica Rent Control Law as set forth in article XVIII, sections 1800-1812 of the City Charter. This amendment to the Charter was proposed by initiative, was adopted by the City electorate on April 10, 1979, and took effect immediately upon passage.[3]
The measure specifically provides for the establishment of an elected Rent Control Board and assigns to it duties including the registration of all controlled rental units, the establishment and adjustment of fair and equitable rent levels for those units, and the issuance of permits for the removal of controlled units. (§ 1803.) The Board is expressly given the power to issue necessary rules and regulations, and to hire and pay necessary staff. (§§ 1803(f)(6), 1803(g).) The Board is empowered and required to charge landlords annual registration fees in amounts it deems reasonable in order to finance its reasonable and necessary expenses. (§ 1803(n).)
Shortly after the passage of the amendment, the City Council adopted Ordinance No. 1127 to codify, clarify and implement article XVIII and "to integrate it into the whole of the City, its government, law and plans." This ordinance provided, inter alia, that the City Manager and City staff were to administer and supervise the Board's financial, personnel and purchasing affairs. Ordinance No. 1127 did, however, recognize the Board's final appointing authority over its employees. Although the Board was required to submit a budget in the same manner as other City departments, its budget was to be approved as transmitted except the Council reserved the power to disapprove items requiring the expenditure of general funds or involving "a manifestly unreasonable use of public resources or manifestly unreasonable risk of loss to the City." Suits against the Board were to be considered suits against the city and defended by the City attorney.
In April 1980 and December 1982, Ordinance No. 1127 was extensively amended by the City Council. The newly adopted ordinances, codified as sections 4601-4615 of the Santa Monica Municipal Code, placed the power to administer and supervise financial, personnel, and purchasing affairs with the Board and its staff. Specifically, Ordinance Nos. 1153 and 1265 recognized *1017 the Board's authority to hire its own legal staff and, following a public hearing, to adopt its own budget.[4]
In challenging the Board's legal authority to act autonomously, plaintiffs generally rely upon those provisions of the Charter that prohibit both the City Council and City attorney from delegating any of their prescribed duties.[5] Both defendants and real party in interest argue, however, that the rent control laws may be harmonized with the general Charter provisions so as to give effect to the will of the electorate and thus allow the Board to maintain its independence from other municipal agencies.
(1) A city's charter is, of course, the equivalent of a local constitution. It is the supreme organic law of the city, subject only to conflicting provisions in the federal and state constitutions and to preemptive state law. (San Francisco Fire Fighters v. City and County of San Francisco (1977) 68 Cal. App. 3d 896, 898 [137 Cal. Rptr. 607]; Brown v. City of Berkeley (1970) 57 Cal. App. 3d 223, 231 [129 Cal. Rptr. 1].) "[Charter] cities may make and enforce all ordinances and regulations subject only to restrictions and limitations imposed in their several charters.... Within its scope, such a charter is to a city what the state Constitution is to the state." (Campen v. Greiner (1971) 15 Cal. App. 3d 836, 840 [93 Cal. Rptr. 525].)
(2) Under settled rules of statutory interpretation, the various sections of a charter must be construed together, giving effect and meaning so far as possible to all parts thereof, with the primary purpose of harmonizing them and effectuating the legislative intent as therein expressed. (Hanley v. Murphy (1953) 40 Cal. 2d 572, 576 [255 P.2d 1].) Where it is impossible to reconcile conflicting provisions, special provisions control more general provisions and later enacted provisions control those earlier in time. (County of Placer v. Aetna Cas. etc. Co. (1958) 50 Cal. 2d 182, 189 [323 P.2d 753]; *1018 City of Petaluma v. Pacific Tel. & Tel. Co. (1955) 44 Cal. 2d 284, 288 [282 P.2d 43]; Diamond International Corp. v. Boas (1979) 92 Cal. App. 3d 1015, 1031 [155 Cal. Rptr. 616].)
(3) At this juncture, we also point out that, although the legislative power under our constitutional framework is firmly vested in the Legislature, "the people reserve to themselves the powers of initiative and referendum." (Cal.Const., art. IV, § 1.) It follows from this that, "`[the] power of initiative must be liberally construed ... to promote the democratic process.'" (San Diego Bldg. Contractors Assn. v. City Council (1974) 13 Cal. 3d 205, 210, fn. 3 [118 Cal. Rptr. 146, 529 P.2d 570]; see also Amador Valley Joint Union High Sch. Dist. v. State Bd. of Equalization (1978) 22 Cal. 3d 208, 219 [149 Cal. Rptr. 239, 583 P.2d 1281].) (4) It is a general rule of statutory construction that a court will interpret a measure adopted by a vote of the people in such a manner as to give effect to the intent of the electorate. (Diamond International Corp. v. Boas, supra, at pp. 1033-1034.) "`The words must be read in a sense which harmonizes with the subject-matter and the general purpose and object of the amendment, consistent of course with the language itself. The words must be understood, not as the words of the civil service commission, or the city council, or the mayor, or the city attorney, but as the words of the voters who adopted the amendment. They are to be understood in the common popular way, and, in the absence of some strong and convincing reason to the contrary, not found here, they are not entitled to be considered in a technical sense inconsistent with their popular meaning.'" (Burger v. Employees' Retirement System (1951) 101 Cal. App. 2d 700, 702-703 [226 P.2d 38].) To ascertain the intent of the electorate it is, of course, proper to consider the official statements made to the voters in connection with propositions of law they are requested to approve or reject. (See Lundberg v. County of Alameda (1956) 46 Cal. 2d 644, 653 [298 P.2d 1]; State of California v. Superior Court (1962) 208 Cal. App. 2d 659, 664 [25 Cal. Rptr. 363].)
Bearing in mind the foregoing interpretive aids, we briefly review the political and social millieu that existed at the time the rent control intitiative came before the voters.
In 1976, the California Supreme Court held in Birkenfeld v. City of Berkeley (1976) 17 Cal. 3d 129 [130 Cal. Rptr. 465, 550 P.2d 1001], that rent control was a constitutional exercise of the traditional police powers of municipalities. Shortly thereafter, in light of inflationary trends and the continual rise in rental costs, combined with the growing phenomenon of condominium conversion, numerous California cities began considering the enactment of rent controls.
*1019 Proposition A, the current Charter amendment, was placed on the ballot by initiative at the 1979 municipal election. Ballot arguments by proponents of the initiative measure referred to the hostility of the City Council to any form of meaningful rent control.[6] In fact, the City's mayor endorsed the ballot statement opposing the measure. Proposition A was approved by the voters at the general municipal election of April 10, 1979.
(5a) After thoroughly reviewing the language of the Charter amendment and the events that led to its passage, we are convinced that the electorate intended to have the rent control law exclusively administered by a popularly elected Rent Control Board independent of City Council interference or control. That the voters intended the Board to be autonomous in budgetary and legal affairs is clearly evidenced by those provisions of the Charter amendment that confer upon the Board the authority to impose fees (§ 1803(n)), enforce the law (§§ 1809-1811), and employ a regular staff (§ 1803(f)(6)).
We agree with defendants and real party in interest that the power to appropriate funds and adopt a budget constrains the ability to determine the level of service necessary to carry out the programs and achieve the goals of the Board. The power to direct the course of legal matters is critical to effective enforcement of the rent control laws. It was intended by the voters that the Board, and not the City Council, exercise these basic functions. The language of the Charter with respect to financing and legal matters, and the legislative history before and after the enactment of the Charter amendment, compels the conclusion, consistent with well-established rules of statutory construction, that the Board is autonomous in fiscal and legal affairs. As made clear by the City and the Board in their respective briefs, any other construction would undermine the salient purpose of having an elected rather than an appointed agency.
Section 1803(n) of the Charter amendment[7] defines and limits the City Council's authority to fund the Board's operations for the six months ending *1020 in October 1979. The Board's power to finance or fund its own operations and to determine the amount of the registration fees to be charged landlords encompasses and necessarily includes the power to budget or plan its expenditures. The trial court's ruling, requiring the City Council to adopt a budget for the Board, rendered the phrase "[t]he Board shall finance its reasonable and necessary expenses by charging ... fees" meaningless.
The budgetary autonomy of the Board is integral to the implementation of the rent control law. The Board is a rule-making and adjudicatory agency, with its own hearing examiners and enforcement arm. Its decisions are directly reviewable by the courts. (§ 1808.) The Board is specifically empowered to raise fees to cover its reasonable expenses. Under the circumstances, we can only conclude that the voters intended for the Board, and not the City Council, to control its own budgetary policies.
Similar considerations also lead us to the conclusion that the Board possesses the legal authority to employ its own legal staff. The broad mandate of section 1803(p)[8] places no limit upon the kind of staff the Board may employ. It requires only that the Board be guided in its staffing decisions by considerations of efficiency and the purpose of the charter amendment. Virtually all of the substantive functions of the Board, including rule-making, administrative proceedings, and actions in the courts, require legal advice and representation. An elected entity that makes judicially reviewable decisions and that is a party to judicial proceedings clearly possesses the right to the services of an attorney of its choosing and subject to its control.
We recognize that the Charter amendment does not expressly specify whether the Board is to be represented by an independent legal staff or the City attorney. When we consider the intent of the electorate, however, we think it clear that the Board, if it is to remain a truly autonomous body, must be entitled to the legal counsel of its own choosing. The Board, unlike other City agencies and departments, is composed of popularly elected commissioners who have the authority under the charter amendment to initiate legal action and determine the course of any litigation affecting the rent control laws. The Board, not the City or the City Council, is the "client" that is entitled to legal representation in such instances. The City attorney, however, provides legal advice to the City's appointed boards and commissions. *1021 For the most part, these municipal agencies are not empowered to initiate legal action. The City Council therefore has control of all litigation concerning these agencies, and the Council and its members constitute the "client" whom the City attorney represents when the City is a party to legal action. Under the circumstances, it is the innate characteristics and functions of the Board that entitle it to employ an independent legal staff.
As we see it, the City Council, by enacting the ordinances in question, has done nothing more than clarify and implement the intent of the electorate. (6) It is well established that where the voters have altered their charter by initiative measure, but the terms of the amendment are ambiguous when read with existing law, the legislative body may interpret the initiative in order to harmonize it with existing law. (See California Housing Finance Agency v. Patitucci (1978) 22 Cal. 3d 171, 178 [148 Cal. Rptr. 875, 583 P.2d 729].)
(7) In determining the validity of an ordinance or a statute, the presumption is that the enactment is valid. (Galligan v. City of San Bruno (1982) 132 Cal. App. 3d 869, 873 [183 Cal. Rptr. 466].) "`... "Where ordinances or bylaws have been enacted pursuant to competent authority they will be supported by every reasonable intendment and reasonable doubts as to their validity will be resolved in their favor. Courts are bound to uphold municipal ordinances and bylaws unless they manifestly transcend the powers of the enacting body."'" (Brown v. City of Berkeley (1976) 57 Cal. App. 3d 223, 231 [129 Cal. Rptr. 1]; see also Acton v. Henderson (1957) 150 Cal. App. 2d 1, 14 [309 P.2d 481].)
(5b) The citizens of Santa Monica, exercising the power of the initiative, resolved the fundamental policy questions in this case by enacting the Charter amendment provisions empowering the Board to regulate rents, finance its necessary and reasonable expenses through fees, and employ and pay its own staff. The City Council simply clarified this amendment and provided a means of implementation by adopting a series of ordinances directing the Board to adopt a budget after public hearing and affirming the authority of the Board to employ independent legal counsel.
Contrary to plaintiff's contention there was no improper delegation of authority by the Council or the City attorney. The authority was delegated by the electorate through the device of an initiative amendment to the Charter.
By adopting the Charter amendment, the Santa Monica electorate enacted basic policies as to how the system of rent control within the City should *1022 be administered. The City Council, by the passage of various implementing ordinances, sought to effect the intent of the voters and clarify any existing ambiguities. In so doing, the Council carefully integrated the administration of the rent control laws into the structure of city government. The choice of the people and the Council in this regard cannot be said clearly and unequivocally to violate the mandate of the City Charter. In keeping with salutary constitutional principles we must therefore defer to these legislative judgments as a matter of separation of powers. (See Lockard v. City of Los Angeles (1949) 33 Cal. 2d 453, 450 [202 P.2d 38, 7 A.L.R. 2d 990]; City of Santa Monica v. Grubb (1966) 245 Cal. App. 2d 718, 720 [54 Cal. Rptr. 210]; Armas v. City of Oakland (1933) 135 Cal. App.411 [27 P.2d 666].)
The judgment is reversed.
Beach, J., and Gates, J., concurred.


*1023 APPENDIX


                SANTA MONICA CHARTER                                   248-1
                ------------------------------------------------------------
                                                                        R-62
                       ARTICLE XVIII - RENT CONTROL LAW
Article XVIII        SECTION 1800. Statement of Purpose. A growing shortage
adopted at         of housing units resulting in a low vacancy rate and
General Municipal  rapidly rising rents exploiting this shortage constitute
Election,          a serious housing problem affecting the lives of a
April 10,          substantial portion of those Santa Monica residents who
1979, Res.         reside in residential housing. In addition, speculation
5383 (CCS).        in the purchase and sale of existing residential housing
                   units results in further rent increases. These conditions
                   endanger the public health and welfare of Santa Monica
                   tenants, especially the poor, minorities, students, young
                   families, and senior citizens. The purpose of this
                   Article, therefore, is to alleviate the hardship caused
                   by this serious housing shortage by establishing a Rent
                   Control Board empowered to regulate rentals in the City
                   of Santa Monica so that rents will not be increased
                   unreasonably and so that landlords will receive no more
                   than a fair return on their investment.
                     In order to accomplish this purpose, this Article
                   provides for an elected rent control board to ensure that
                   rents are at a fair level by requiring landlords to
                   justify any rents in excess of the rents in effect one
                   year prior to the adoption of this Article. Tenants may
                   seek rent reductions from the rent in effect one year
                   prior to the adoption of this Article by establishing
                   that those rents are excessive. In addition to giving
                   tenants an opportunity to contest any rent increase, this
                   Article attempts to provide reasonable protection to
                   tenants by controlling removal of controlled rental units
                   from the housing market and by requiring just cause for
                   any eviction from a controlled rental unit.
                     SECTION 1801. Definitions. The following words or
                   phrases as used in this Article shall have the following
                   meanings:
                     (a) Board. "Board" refers to the appointed or elected
                   rent control board established by this Article.
                     (b) Commissioners. The members of the Board and interim
                   Board are denominated Commissioners.
                     (c) Controlled Rental Units. All residential rental
                   units in the City of Santa Monica, including mobile homes
                   and mobile home spaces, and trailers and trailer spaces,
                   except:
                     (1) Rental units in hotels, motels, inns, tourist homes
                   and rooming and boarding houses which are rented
                   primarily to transient guests for a period of less than
                   fourteen (14) days.
                     (2) Rental units in any hospital, convent, monastery,
                   extended medical care facility, asylum, non-profit home
                   for the aged, or dormitory owned and operated by an
                   institution of higher education.
                     (3) Rental units which a government unit, agency or
                   authority owns, operates, manages or in which
                   governmentally-subsidized tenants reside only if
                   applicable Federal or State law or administrative
                   regulation specifically exempt such units from municipal
                   rent control.
                     (4) Rental units in owner occupied dwellings with no
                   more than three (3) units.
                     (5) Rental units and dwellings constructed after the
                   adoption of this Article: this exemption does not apply
                   to units created as a result of conversion as opposed to
                   new construction.
                     (d) Housing Service. Housing services include but are
                   not limited to repairs, maintenance, painting, providing
                   light, hot and cold water, elevator service, window
                   shades and screens, storage, kitchen, bath and laundry
                   facilities and privileges, janitor services, refuse
                   removal, furnishings, telephone, parking and any other
                   benefit, privilege or facility connected with the use or
                   occupancy of any rental unite. Services to a rental unit
                   shall include a proportionate part of services provided
                   to common facilities of the building in which the rental
                   unit is contained.
                     (e) Landlord. An owner, lessor, sublessor or any other
                   person entitled to receive rent for the use and occupancy
                   of any rental unit, or an agent, representative or
                   successor of any of the foregoing.
                     (f) Rent. All periodic payments and all nonmonetary
                   consideration, including but not limited to, the fair
                   market value of goods or services rendered to or for the
                   benefit of the landlord under an agreement concerning the
                   use or occupancy of a rental unit and premises, including
                   all payments and consideration demanded or paid for
                   parking, pets, furniture, subletting and security
                   deposits for damages and cleaning.
                     (g) Rental Housing Agreement. An agreement, oral,
                   written or implied, between a landlord and tenant for use
                   or occupancy of a rental unit and for housing services.
                     (h) Rental Units. Any building, structure, or part
                   thereof, or land appurtenant thereto, or any other rental
                   property rented or offered for rent for living or
                   dwelling house units, and other real properties used for
                   living or dwelling purposes, together with all housing
                   services connected with use or occupancy of such property
                   such as common areas and recreational facilities held out
                   for use by the tenant.
                     (i) Tenant. A tenant, subtenant, lessee, sublessee or
                   any other person entitled under the terms of a rental
                   housing agreement to the use or occupancy of any rental
                   unit.
                     (j) Recognized Tenant Organization. Any group of
                   tenants, residing in controlled rental units in the same
                   building or in different buildings operated by the same
                   management company, agent or landlord, who requests to
                   be so designated.
                     (k) Rent Ceilings. Rent ceiling refers to the limit on
                   the maximum allowable rent which a
*1024                SANTA MONICA CHARTER                                   248-2
                ------------------------------------------------------------
                                                                        R-62
                   landlord may charge on any controlled rental unit.
                     (l) Base Rent Ceiling. The maximum allowable rent
                   established in Section 1804(b).
                     SECTION 1802. Interim Rent Control Board. No later than
                   thirty (30) days after the adoption of this Article, the
                   City Council of the City of Santa Monica shall appoint a
                   five-member Interim Rent Control Board. No person shall
                   be appointed to the Interim Rent Control Board unless he
                   or she is a duly qualified elector of the City of Santa
                   Monica. The Interim Board shall exercise the following
                   powers and duties until the Permanent Board is elected in
                   accordance with the provisions of Section 1803(d) and
                   assumes office:
                     (1) Require registration of all controlled rental units
                   under Section 1803(q).
                     (2) Seek criminal penalties under Section 1810.
                     (3) Seek injunctive relief under Section 1811.
                     SECTION 1803. Permanent Rent Control Board.
                     (a) Composition. There shall be in the City of Santa
                   Monica a Rent Control Board. The Board shall consist of
                   five elected Commissioners. The Board shall elect
                   annually as chairperson one of its members to serve in
                   that capacity.
                     (b) Eligibility. Duly qualified electors of the City of
                   Santa Monica are eligible to serve as Commissioners of
                   the Board.
                     (c) Full Disclosure of Holdings. Candidates for the
                   position of Commissioner shall submit a verified
                   statement listing all of their interests and dealings in
                   real property, including but not limited to its
                   ownership, sale or management, during the previous three
                   (3) years.
                     (d) Election of Commissioners. Commissioners shall be
                   elected at general municipal elections in the same manner
                   as set forth in Article XIV of the Santa Monica City
                   charter, except that the first Commissioners shall be
                   elected at a special municipal election held within
                   ninety (90) days of the adoption of this Article. The
                   elected Commissioners shall take office on the first
                   Tuesday following their election.
                     (e) Term of Office. Commissioners shall be elected to
                   serve terms of four years, beginning on the first Tuesday
                   following their election, except that of the first five
                   Commissioners elected in accordance with Section 1803
                   (d), the two Commissioners receiving the most votes shall
                   serve until April 15, 1985 and the remaining three
                   commissioners shall serve until April 18, 1983.
                   Commissioners shall serve a maximum of two full terms.
                     (f) Powers and Duties. The Board shall have the
                   following powers and duties:
                     (1) Set the rent ceilings for all controlled rental
                   units.
                     (2) Require registration of all controlled rental units
                   under Section 1803(q).
                     (3) Establish a base ceiling on rents under Section
                   1804(b).
                     (4) To make adjustments in the rent ceiling in
                   accordance with Section 1805.
                     (5) Set rents at fair and equitable levels in order to
                   achieve the intent of this Article.
                     (6) Hire and pay necessary staff, including hearing
                   examiners and personnel to issue orders, rules and
                   regulations, conduct hearings and charge fees as set
                   forth below.
                     (7) Make such studies, surveys and investigations,
                   conduct such hearings, and obtain such information as is
                   necessary to carry out its powers and duties.
                     (8) Report annually to the City Council of the City of
                   Santa Monica on the status of controlled rental housing.
                     (9) Remove rent controls under Section 1803(r).
                     (10) Issue permits for removal of controlled rental
                   units from rental housing market under Section 1803(t).
                     (11) Administer oaths and affirmations and subpoena
                   witnesses.
                     (12) Establish rules and regulations for deducting
                   penalties and settling civil claims under Section 1809.
                     (13) Seek criminal penalties under Section 1810.
                     (14) Seek injunctive relief under Section 1811.
                     (g) Rules and Regulations. The Board shall issue and
                   follow such rules and regulations, including those which
                   are contained in this Article, as will further the
                   purposes of the Article. The Board shall publicize its
                   rules and regulations prior to promulgation in at least
                   one newspaper of general circulation in the City of Santa
                   Monica. The Board shall hold at least one (1) public
                   hearing to consider the views of interested parties prior
                   to the adoption of general adjustments of the ceilings
                   for maximum allowable rents under Section 1805, and any
                   decision to decontrol or re-impose control for any class
                   of rental units under Section 1803(r). All rules and
                   regulations, internal staff memoranda, and written
                   correspondence explaining the decisions, orders, and
                   policies of the Board shall be kept in the Board's office
                   and shall be available to the public for inspection and
                   copying. The Board shall publicize this Article so that
                   all residents of Santa Monica will have the opportunity
                   to become informed about their legal rights and duties
                   under rent control in Santa Monica. The Board shall
                   prepare a brochure which fully describes the legal rights
                   and duties of landlords and tenants under rent control in
                   Santa Monica. The brochure will be available to the
                   public, and each tenant of a controlled rental unit shall
                   receive a copy of the brochure from his or her landlord.
                     (h) Meetings. The Board shall hold at least forty-eight
                   (48) regularly scheduled meetings
*1025                SANTA MONICA CHARTER                                   248-3
                ------------------------------------------------------------
                                                                        R-62
                   per year. Special meetings shall be called at the request
                   of at least three Commissioners of the Board. The Board
                   shall hold its initial meeting no later than fifteen (15)
                   days after taking office.
                     (i) Quorum. Three Commissioners shall constitute a
                   quorum for the Board.
                     (j) Voting. The affirmative vote of three Commissioners
                   of the Board is required for a decision, including all
                   motions, regulations, and orders of the Board.
                     (k) Compensation. Each Commissioner shall receive for
                   every meeting attended Seventy-Five ($75.00) Dollars, but
                   in no event shall any Commissioner receive in any twelve
                   month period more than Forty-seven Hundred and Fifty
                   ($4,750.00) Dollars for services rendered.
                     (l) Dockets. The Board shall maintain and keep in its
                   office all hearing dockets.
                     (m) Vacancies. If a vacancy shall occur on the Board,
                   the Board shall within thirty (30) days appoint a
                   qualified person to fill such a vacancy until the
                   following municipal election when a qualified person
                   shall be elected to serve for the remainder of the term.
                     (n) Financing. The Board shall finance its reasonable
                   and necessary expenses by charging landlords annual
                   registration fees in amounts deemed reasonable by the
                   Board. The first annual registration fee shall be set by
                   the Board within thirty days after assuming office. The
                   Board is also empowered to request and receive funding
                   when if necessary, from any available source for its
                   reasonable and necessary expenses. Notwithstanding the
                   preceding provisions of this paragraph, the City Council
                   of the City of Santa Monica shall appropriate sufficient
                   funds for the reasonable and necessary expenses of the
                   Interim Board and Board during the six month period
                   following adoption of this Article.
                     (o) Recall. Commissioners may be recalled in accordance
                   with the provisions of Article XIV of the Charter of the
                   City of Santa Monica.
                     (p) Staff. The Board shall employ and pay such staff,
                   including hearing examiners and inspectors, as may be
                   necessary to perform its functions efficiently in order
                   to fulfill the purposes of this Article.
                     (q) Registration. Within sixty (60) days after the
                   adoption of the Article, the Board shall require the
                   registration of all controlled rental units, which shall
                   be re-registered at times deemed appropriate by the
                   Board. The initial registration shall include the rent in
                   effect at the time on the date of the adoption of this
                   Article, base rent ceiling, the address of the rental
                   unit, the name and address of the landlord, the housing
                   services provided to the unit, a statement indicating all
                   operating cost increases since the base rent ceiling, and
                   any other information deemed relevant by the Board. The
                   Board shall require the landlord to report vacancies in
                   the controlled rental units and shall make a list of
                   vacant controlled rental units available to the public.
                   If the Board, after the landlord has proper notice and
                   after a hearing determines that a landlord has willfully
                   and knowingly failed to register a controlled rental
                   unit, the Board may authorize the tenant of such a
                   nonregistered controlled rental unit to withhold all or a
                   portion of the rent for the unit until such time as the
                   rental unit is properly registered. After a rental unit
                   is properly registered, the Board shall determine what
                   portion, if any, of the withheld rent is owed to the
                   landlord for the period in which the rental unit was not
                   properly registered. Whether or not the board allows such
                   withholding, no landlord who has failed to register
                   properly shall at any time increase rents for a
                   controlled rental unit until such units are properly
                   registered.
                     (r) Decontrol. If the average annual vacancy rate in
                   any category, classification, or area of controlled
                   rental units exceeds five (5) percent, the Board is
                   empowered, at its discretion and in order to achieve the
                   objectives of this Article to remove rent controls from
                   such categories, classifications, or areas for purposes
                   of decontrol consistent with the objectives of this
                   Article. In determining the vacancy rate for any
                   category, classification or area of controlled rental
                   units, the Board shall consider all available data and
                   shall conduct its own survey. If units are decontrolled
                   pursuant to this subsection, controls shall be reimposed
                   if the Board finds that the average annual vacancy rate
                   has thereafter fallen below five (5) percent for such
                   category, classification or area.
                     (s) Security Deposits. Any payment or deposit of money
                   the primary function of which is to secure the
                   performance of a rental agreement or any part of such
                   agreement, including an advance payment of rent, shall be
                   placed in an interest bearing account at an institution
                   whose accounts are insured by the Federal Saving and Loan
                   Insurance Corporation until such time as it is returned
                   to the tenant or entitled to be used by the landlord. The
                   interest on said account shall be used by the landlord to
                   offset operating expenses and shall be a factor in making
                   individual rent adjustments under Section 1805. In lieu
                   of complying with this requirement, the landlord may pay
                   interest directly to the tenant in accordance with the
                   requirements of any state law.
                     (t) Removal of Controlled Rental Unit from Rental
                   Housing Market. Any landlord who desires to remove a
                   controlled rental unit from the rental housing market by
                   demolition, conversion or other means is required to
                   obtain a permit from the Board prior to such removal from
                   the rental housing market in accordance with rules and
                   regulations promulgated by the Board. In order to approve
*1026                SANTA MONICA CHARTER                                   248-4
                ------------------------------------------------------------
                                                                        R-62
                   such a permits, the Board is required to make each of the
                   following findings:
                     (1) That the controlled rental unit is not occupied by
                   a person or family of very low income, low income or
                   moderate income.
                     (2) That the rent of the controlled rental unit is not
                   at a level affordable by a person or family of very low
                   income, low income or moderate income.
                     (3) That the removal of the controlled rental unit will
                   not adversely affect the supply of housing in the City of
                   Santa Monica.
                     (4) That the landlord cannot make a fair return on
                   investment by retaining the controlled rental unit.
                   Notwithstanding the foregoing provisions of this
                   subsection, the Board may approve such a permit:
                     (1) If the Board finds that the controlled rental unit
                   is uninhabitable and is incapable of being made habitable
                   in an economically feasible manner, or
                     (2) If the permit is being sought so that the property
                   may be developed with multifamily dwelling units and the
                   permit applicant agrees as a condition of approval that
                   the units will not be exempt from the provisions of this
                   Article pursuant to Section 1801(c) and that at least
                   fifteen (15) percent of the controlled rental units to be
                   built on the site will be at rents affordable by persons
                   of low income.
                     SECTION 1804. Maximum Allowable Rents.
                     (a) Temporary Freeze. Rents shall not be increased
                   during the one hundred-twenty (120) day period following
                   the date of adoption of this Article.
                     (b) Establishment of Base Rent Ceiling. Beginning
                   one-hundred-twenty (120) days after the adoption of this
                   Article, no landlord shall charge rent for any controlled
                   rental units in an amount greater than the rent in
                   effect on the date one year prior to the adoption of this
                   Article. The rent in effect on that date is the base rent
                   ceiling and is a reference point from which fair rents
                   shall be adjusted upward or downward in accordance with
                   Section 1805. If there was no rent in effect on the date
                   one year prior to the adoption of this Article, the base
                   rent ceiling shall be the rent that was charged on the
                   first date that rent was charged following the date one
                   year prior to the adoption of this Article.
                     (c) Posting. As soon as the landlord is aware of the
                   maximum allowable rent, the landlord shall post it for
                   each unit in a prominent place in or about the affected
                   controlled rent units. The Board may require that other
                   information it deems relevant also be posted.
                     SECTION 1805. Individual and General Adjustment of
                   Ceilings on Allowable Rents.
                     (a) The Board may, after holding those public hearings
                   prescribed by Section 1803(g), set and adjust upward or
                   downward the rent ceiling for all controlled rental units
                   in general and/or for particular categories of controlled
                   rental units deemed appropriate by the Board. Such an
                   adjustment, however, need not take effect immediately,
                   and the Board may decide that new rent ceilings shall not
                   take effect until some reasonable date after the
                   above-state time periods.
                     (b) Each year the Board shall generally adjust rents as
                   follows:
                     (1) Adjust rents upward by granting landlords a utility
                   and tax increase adjustment for actual increases in the
                   City of Santa Monica for taxes and utilities.
                     (2) Adjust rents upward by granting landlords a
                   maintenance increase adjustment for actual increases in
                   the City of Santa Monica for maintenance expenses.
                     (3) Adjust rents downward by requiring landlords to
                   decrease rents for any actual decreases in the City of
                   Santa Monica for taxes.
                     In adjusting rents under this subsection, the Board
                   shall adopt a formula of general application. This
                   formula will be based upon a survey of landlords of the
                   increases or decreases in the expenses set forth in this
                   subsection.
                     (c) Petitions. Upon receipt of a petition by a landlord
                   and/or tenant, the maximum rent of individual controlled
                   rental units may be adjusted upward or downward in
                   accordance with the procedures set forth elsewhere in
                   this Section. The petition shall be on the form provided
                   by the Board. Notwithstanding any other provision of this
                   Section, the board or hearing examiner may refuse to hold
                   a hearing and/or grant a rent adjustment if an individual
                   hearing has been held and decision made with regard to
                   maximum rent within the previous six months.
                     (d) Hearing Procedure. The Board shall enact rules and
                   regulations governing hearings and appeals of individual
                   adjustment of ceilings on allowable rents which shall
                   include the following:
                     (1) Hearing Examiner. A hearing examiner appointed by
                   the Board shall conduct a hearing to act upon the
                   petition for individual adjustment of ceilings on
                   allowable rents and shall have the power to administer
                   oaths and affirmations.
                     (2) Notice. The Board shall notify the landlord if the
                   petition was filed by the tenant, or the tenant, if the
                   petition was filed by the landlord, of the receipt of
                   such a petition and a copy thereof.
                     (3) Time of Hearing. The hearing officer shall notify
                   all parties as to the time, date and place of the
                   hearing.
*1027                SANTA MONICA CHARTER                                   248-5
                ------------------------------------------------------------
                                                                        R-62
                     (4) Records. The hearing examiner may require either
                   party to a rent adjustment hearing to provide it with any
                   books, records and papers deemed pertinent in addition to
                   that information contained in registration statements.
                   The hearing examiner shall conduct a current building
                   inspection and/or request the City to conduct a current
                   building inspection if the hearing examiner finds good
                   cause to believe the Board's current information does not
                   reflect the current condition of the controlled rental
                   unit. The tenant may request the hearing examiner to
                   order such an inspection prior to the date of the
                   hearing. All documents required under this Section shall
                   be made available to the parties involved prior to the
                   hearing at the office of the board. In cases where
                   information filed in a petition for rent ceiling
                   adjustment or in additional submissions filed at the
                   request of the hearing examiner is inadequate or false,
                   no action shall be taken on said petition until the
                   deficiency is remedied.
                     (5) Open Hearings. All rent ceiling adjustment hearings
                   shall be open to the public.
                     (6) Right of Assistance. All parties to a hearing may
                   have assistance in presenting evidence and developing
                   their position from attorneys, legal workers, recognized
                   tenant organization representatives or any other persons
                   designated by said parties.
                     (7) Hearing Record. The Board shall make available for
                   inspection and copying by any person an official record
                   which shall constitute the exclusive record for decision
                   on the issues at the hearing. The record of the hearing,
                   or any part of one, shall be obtainable for the cost of
                   copying. The record of the hearing shall include: all
                   exhibits, papers and documents required to be filed or
                   accepted into evidence during the proceedings; a list of
                   participants present; a summary of all testimony accepted
                   in the proceedings; a statement of all materials
                   officially noticed; all recommended decisions, orders
                   and/or rulings; all final decisions, order and/or
                   rulings, and the reasons for each final decision, order
                   and/or ruling. Any party may have the proceeding tape
                   recorded or otherwise transcribed at his or her own
                   expense.
                     (8) Quantum of Proof and Notice of Decision. No
                   individual adjustment shall be granted unless supported
                   by the preponderance of the evidence submitted at the
                   hearing. All parties to a hearing shall be sent a notice
                   of the decision and a copy of the findings of fact and
                   law upon which said decision is based. At the same time,
                   parties to the proceeding shall also be notified of their
                   right to any appeal allowed by the Board and/or to
                   judicial review of the decision pursuant to this Section
                   and Section 1808 of this Article.
                     (9) Consolidation. All landlord petitions pertaining to
                   tenants in the same building will be consolidated for
                   hearing, and all petitions filed by tenants occupying the
                   same building shall be consolidated for hearing unless
                   there is a showing of good cause not to consolidate such
                   petitions.
                     (10) Appeal. Any person aggrieved by the decision of
                   the hearing examiner may appeal to the Board. On appeal,
                   the Board shall affirm, reverse or modify the decision of
                   the hearing examiner. The Board may conduct a de novo
                   hearing or may act on the basis of the record before the
                   hearing examiner without holding a hearing.
                     (11) Finality of Decision. The decision of the hearing
                   examiner shall be the final decision of the Board in the
                   event of no appeal to the Board. The decision of the
                   hearing examiner shall not be stayed pending appeal;
                   however, in the event that the Board on appeal reverses
                   or modifies the decision of the hearing examiner, the
                   landlord, in the case of an upward adjustment in rent, or
                   the tenant, in the case of a downward adjustment of rent,
                   shall be ordered to make retroactive payments to restore
                   the parties to the position they would have occupied had
                   the hearing examiner's decision been the same as that of
                   the Board's.
                     (12) Time for Decision. The rules and regulations
                   adopted by the Board shall provide for final Board action
                   on any individual rent adjustment petition within
                   one-hundred and twenty (120) days following the date of
                   filing of the individual rent adjustment petition.
                     (13) Board Action in Lieu of Reference to Hearing
                   Examiner. The Board, on its own motion or on the request
                   of any landlord or tenant, may hold a hearing on an
                   individual petition for rent adjustment without the
                   petition first being heard by a hearing examiner.
                     (e) In making individual and general adjustments of the
                   rent ceiling, the Board shall consider the purposes of
                   this Article and shall specifically consider all relevant
                   factors including but not limited to increases or
                   decreases in property taxes, unavoidable increases or
                   decreases in operating and maintenance expenses, capital
                   improvement of the controlled rental unit as
                   distinguished from normal repair, replacement and
                   maintenance, increases or decreases in living space,
                   furniture, furnishings or equipment, substantial
                   deterioration of the controlled rental unit other than as
                   a result of ordinary wear and tear, failure of the part
                   of the landlord to provide adequate housing services or
                   to comply substantially with applicable housing, health
                   and safety codes, federal and state income tax benefits,
                   the speculative nature of the investment, whether or not
                   the property was acquired or is held as a long term or
                   short term investment, and the landlords rate of return
                   on investment. It is the intent of this Article that
                   upward adjustments in rent be made only when demonstrated
                   necessary to the landlord making a fair return on
                   investment.
*1028                SANTA MONICA CHARTER                                   248-6
                ------------------------------------------------------------
                                                                        R-62
                     (f) No rent increase shall be authorized by this
                   Article because a landlord has a negative cash flow as
                   the result of refinancing the controlled rental unit if
                   at the time the landlord refinanced the landlord could
                   reasonably have foreseen a negative cash flow based on
                   the rent schedule then in existence within the one year
                   period following refinancing. This paragraph shall only
                   apply to that portion of the negative cash flow
                   reasonable forseeable within the one year period
                   following refinancing of the controlled rental unit and
                   shall only apply to controlled rental units refinanced
                   after the date of adoption of this Article.
                     (g) No rent increase shall be authorized by this
                   Article because a landlord has a negative cash flow if at
                   the time the landlord acquired the controlled rental
                   unit, the landlord could reasonably have foreseen a
                   negative cash flow based on the rent schedule then in
                   existence within the one year period following
                   acquisition. This paragraph shall only apply to that
                   portion of the negative cash flow reasonably foreseeable
                   within the one year period following acquisition of a
                   controlled rental unit and shall only apply to controlled
                   rental units acquired after the date of adoption of this
                   Article.
                     (h) No landlord shall increase rent under this Section
                   of the landlord:
                     (1) Has failed to comply with any provisions of this
                   Article and/or regulations issued thereunder by the
                   Board, or
                     (2) Has filed to comply substantially with any
                   applicable state or local housing, health or safety law.
                     SECTION 1806. Eviction. No landlord shall bring any
                   action to recover possession or be granted recovery of
                   possession of a controlled rental unit unless:
                     (a) The tenant has failed to pay the rent to which the
                   landlord is entitled under the rental housing agreement
                   and this Article.
                     (b) The tenant has violated an obligation or covenant
                   of his or her tenancy other than the obligation to
                   surrender possession under proper notice and has failed
                   to cure such violation after having received written
                   notice thereof from the landlord in the manner required
                   by law.
                     (c) The tenant is committing or expressly permitting a
                   nuisance in, or is causing substantial damage to, the
                   controlled rental unit, or is creating a substantial
                   interference with the comfort, safety or enjoyment of the
                   landlord or other occupants or neighbors of the same.
                     (d) The tenant is convicted of using or expressly
                   permitting a controlled rental unit to be used for an
                   illegal purpose.
                     (e) The tenant, who had a rental housing agreement
                   which has terminated, has refused, after written request
                   or demand by the landlord, to execute a written extension
                   or renewal thereof for a further term of like duration
                   and in such terms as are not inconsistent with or
                   violative of any provisions of this Article and are
                   materially the same as in the previous agreement.
                     (f) The tenant has refused the landlord reasonable
                   access to the controlled rental unit for the purpose of
                   making necessary repairs or improvements required by the
                   laws of the United States, the State of California or any
                   subdivision thereof, or for the purpose of showing the
                   rental housing unit to any prospective purchaser or
                   mortgagee.
                     (g) The tenant holding at the end of the term of the
                   rental housing agreement is a sub-tenant not approved by
                   the landlord.
                     (h) The landlord seeks to recover possession in good
                   faith for use and occupancy of herself or himself, or her
                   or his children, parents, brother, sister, father-in-law,
                   mother-in-law, son-in-law, or daughter-in-law.
                     (i) The landlord seeks to recover possession to
                   demolish or otherwise remove the controlled rental unit
                   from rental residential housing use after having obtained
                   all proper permits from the City of Santa Monica.
                     Notwithstanding the above provisions, possession shall
                   not be granted if it is determined that the eviction is
                   in retaliation for the tenant reporting violations of
                   this Article, for exercising rights granted under this
                   Article, including the right to withhold rent upon
                   authorization of the Board under Section 1803(q) or
                   Section 1809 of for organizing other tenants. In any
                   action brought to recover possession of a controlled
                   rental unit, the landlord shall allege and prove
                   compliance with this Section.
                     SECTION 1807. Non-Waiverability. Any provision, whether
                   oral or written, in or pertaining to a rental housing
                   agreement whereby any provision of this Article for the
                   benefit of the tenant is waived, shall be deemed to be
                   against public policy and shall be void.
                     SECTION 1808. Judicial Review. A landlord or tenant
                   aggrieved by any action or decision of the Board may seek
                   judicial review by appealing to the appropriate court
                   within the jurisdiction.
                     SECTION 1809. Civil Remedies.
                     (a) Any landlord who demands, accepts, receives, or
                   retains any payment of rent in excess of the maximum
                   lawful rent, in violation of the provisions of this
                   Article or any rule, regulation or order therunder
                   promulgated, shall be liable as hereinafter provided to
                   the tenant from whom such payments are demanded,
                   accepted, received or retained, for reasonable attorney's
                   fees and costs as determined by the court, plus damages
                   in an amount of five hundred ($500.00) Dollars or three
                   (3) times the amount by which the
*1029                SANTA MONICA CHARTER                                   248-7
                ------------------------------------------------------------
                                                                        R-64
                   payment or payments demanded, accepted, received or
                   retained exceed the maximum lawful rent, whichever is the
                   greater.
                     (b) In lieu of filing a civil action as provided for in
                   Section 1809(a), the Board shall establish by rule and
                   regulation a hearing procedure similar to that set forth
                   in Section 1805(d) for determination of the amount of the
                   penalty the tenant is entitled to pursuant to Section
                   1809(a). After said determination, the tenant may deduct
                   the penalty from future rent payments in the manner
                   provided by the Board.
                     (c) If the tenant from whom such excessive payment is
                   demanded, accepted, received or retained in violation of
                   the foregoing provisions of this Article or any rule or
                   regulation or order hereunder promulgated fails to bring
                   a civil or administrative action as provided for in
                   Section 1809(a) and 1810(b) within one-hundred and twenty
                   (120) days from the date of occurrence of the violation,
                   the Board may settle the claim arising out of the
                   violation or bring such action. Thereafter, the tenant on
                   whose behalf the Board acted is barred from also bringing
                   an action against the landlord in regard to the same
                   violation for which the Board has made a settlement or
                   brought an action. In the event the Board settles said
                   claim, it shall be entitled to retain the costs it
                   incurred in settlement thereof, and the tenant against
                   whom the violation has been committed shall be entitled
                   to the remainder.
                     (d) The appropriate court in the jurisdiction in which
                   the controlled rental unit affected is located shall have
                   jurisdiction over all actions brought under this Section.
                     SECTION 1810. Criminal Remedies. Any landlord violating
                   this Article shall be guilty of a misdemeanor. Any person
                   convicted of a misdemeanor under the provisions of this
                   Article shall be punished by a fine of not more than five
                   hundred ($500.00) dollars or by imprisonment in the
                   county jail for a period not exceeding six months, or by
                   both such fine and imprisonment.
                     SECTION 1811. Injunctive Relief. The Board, and tenants
                   and landlords of controlled units, may seek relief from
                   the appropriate court within the jurisdiction within
                   which the affected controlled rental unit is located to
                   restrain or enjoin any violation of this Article and of
                   the rules, regulations, orders, and decisions of the
                   Board.
                     SECTION 1812. Partial Invalidity. If any provision of
                   this Article or application thereof to any person or
                   circumstances is held invalid, this invalidity shall not
                   affect other provisions or applications of this Article
                   which can be given effect without the invalid provision
                   or application, and to this end the provisions of this
                   Article are declared to be severable. This Article shall
                   be liberally construed to achieve the purposes of this
                   Article and to preserve its validity.

NOTES
[1]  Plaintiffs Karen Creighton, David Dobrin, and Dale Berguson are Santa Monica taxpayers and renters who pay to their landlords $6 each month as reimbursement for a registration fee that the landlords must pay to the Board.
[2]  Following entry of judgment and issuance of a peremptory writ of mandate, the trial court issued a stay order to June 30, 1984, upon the condition that defendants and real party in interest begin implementation of the judgment. The Supreme Court, however, subsequently granted a writ of supersedeas that stayed the effect of the trial court's ruling pending the outcome of this appeal.
[3]  The full text of Article XVIII is set out in the appendix hereto.
[4]  Santa Monica Municipal Code section 4608 provides in pertinent part as follows: "Prior to the beginning of each fiscal year, July 1, the Rent Control Board shall hold a public hearing on a proposed budget for the Rent Control Administration for said fiscal year, and shall adopt a budget. Copies of the adopted budget shall be filed with the City Clerk, Controller, and City Manager. From the effective date of the budget, the amount stated therein as proposed expenditures shall be and become appropriated by the Board to the Rent Control Administration for the respective objects and purposes therein stated...."

Santa Monica Municipal Code section 4611 provides: "Legal Staff hired by the Rent Control Board shall represent and advise the Rent Control Board and its staff in any or all actions in which the Board or its staff, in or by reason of their official capacity, are concerned or are a party."
[5]  Charter, article XIII, section 1303 provides as follows: "The City Council by ordinance may assign additional functions or duties to offices, departments or agencies established by this Charter, but may not discontinue or assign to any other office, department or agency any function or duty assigned by this Charter to a particular office, department, or agency."
[6]  As stated in the official ballot pamphlet mailed to all registered voters before the election: "Santa Monica is confronted with a severe housing crisis. [] The crisis was recently documented by the Rental Housing Mediation Coordinator for Santa Monica, who reported ... a portion of the tenant population is experiencing high rent increases and evictions without cause. [] The Santa Monica City Council has failed to come to grips with the problem. That is why more than 9,000 signatures were collected during an unprecedented 7-week petition campaign by supporters of renters' rights. Proposition A appears on the ballot by popular demand."
[7]  Section 1803(n) provides: "The Board shall finance its reasonable and necessary expenses by charging landlords annual registration fees in amounts deemed reasonable by the Board. The first annual registration fee shall be set by the Board within thirty days after assuming office. The Board is also empowered to request and receive funding when and if necessary, from any available source for its reasonable and necessary expenses. Notwithstanding the preceding provisions of this paragraph, the City Council of the City of Santa Monica shall appropriate sufficient funds for the reasonable and necessary expenses of the Interim Board and Board during the six month period following adoption of this Article."
[8]  Section 1803(p) of the Charter amendment reads as follows: "The Board shall employ and pay such staff including hearing examiners and inspectors, as may be necessary to perform its functions efficiently in order to fulfill the purposes of this Article."